      Case: 3:19-cv-00925-bbc Document #: 16 Filed: 04/27/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


PAUL D. STAPLES,

      Plaintiff,

              v.                                    Case No. 19-cv-925-BBC

ANDREW M. SAUL,
Commissioner of Social
Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms. See Shala/a v. Schaefer, 509 U.S. 292, 296 (1993);

Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will reconsider the subjective

symptoms including cane use, reconsider the RFC, and, as appropriate, the

impairments and the opinion evidence.
Case: 3:19-cv-00925-bbc Document #: 16 Filed: 04/27/20 Page 2 of 2




                      , - -r--
 so ORDERED this(:J       7 day of_~f~·~-+-:0~.I v_'1'--+-)--~·
                                                      ,
                                                                2020,



   Is I
 I{bnoraqle Barbara B, Crabb
 United Sltates District Court Judge
